IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00351-CV

            IN THE INTEREST OF C.A. AND C.A., CHILDREN



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 14-002766-CV-CCL1


                                       ORDER

      Appellant’s Emergency Motion for Relief is denied.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 26, 2017
Do not publish